84369: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25242: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84369


Short Caption:IN RE: DISCIPLINE OF ROY L. NELSON, IIICourt:Supreme Court


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:HerndonCase Status:Disposition Filed


Replacement:Chief Justice Parraguirre for Justice HerndonPanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantRoy L. Nelson, IIIDavid T. Brown
							(Brown Brown & Premsrirut)
						Aaron Grigsby
							(The Grigsby Law Group)
						


RespondentState Bar of NevadaBruce C. Hahn
							(State Bar of Nevada/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/14/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


03/14/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. I - II. (SC).22-08005




03/14/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol II, Cont... (SC).22-08006




03/14/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol II, Cont... (SC).22-08007




03/14/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-08010




04/13/2022Notice/IncomingFiled Appellant's Notice of Appearance for Aaron D. Grigsby. (SC)22-11619




04/13/2022MotionFiled Appellant's Motion to Extend Time to File Opening Brief. (SC)22-11719




04/19/2022Order/ProceduralFiled Order Granting Motion.  The motion of Roy L. Nelson, III, for an extension of time to file the opening brief is granted.  Nelson shall have until April 29, 2022, to file and serve the opening brief.  (SC)22-12275




04/29/2022BriefFiled Appellant's Opening Brief. (SC)22-13769




05/31/2022BriefFiled State Bar of Nevada's Answering Brief. (SC)22-17251




08/11/2022OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal


08/11/2022Order/Dispositional BarFiled Order of Suspension. "The Diversion Contract is terminated and we hereby suspend attorney Roy L. Nelson, III from the practice of law for six months commencing from the date of this order." SNP22-RP/JH/LS. (SC).22-25242




08/12/2022Notice/IncomingFiled Notice to Courts. (SC)22-25288





Combined Case View